*65This matter comes before this Court on a Petition for a Restraining Order to prevent the defendant from building a house on certain property.
I
The property in question was first excavated in 1922 by defendant’s father and has been continuously used by defendant’s family ever since without objection.
II
That defendant is the only matai of the Sagiao and Poti family living in Agugulu, and excerasing [sic] the matai functions of the family.
III
That High Chief Sagiao who now refuses to permit the defendants to build a house on the property lives in the U.S., and has lived there for at least nine years.
IV
When the senior matai of a family has moved from the family lands and has established a residence outside of American Samoa for a period of time, his rights and duties regarding the family lands are then exercised by the next highest matai. In this case the next highest matai is the defendant, Mamae Poti, who therefore has the pule. In view of this circumstance the objection by High Chief Sagiao is not well made. This disability of High Chief Sagiao would be removed should he again take up residency in American Samoa, and assume his duties as High Chief, but decisions made during his absence are not subject to his review.
*66From the foregoing Findings of Fact, the Court makes the following judgment.
I
Judgment is entered in favor of the defendant and the complaint of the plaintiff is dismissed with prejudice.
On Motion To Withdraw
The Court upon considering the Motion to Withdraw of the Petitioners herein, approves and grants said motion.
IT IS THEREFORE, ORDERED AND DECREED, that the above entitled matter is hereby dismissed.